Citation Nr: 1428799	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-44 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to January 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent effective May 9, 2008.  In January 2013, this matter was remanded by for additional development


FINDINGS OF FACT

1.  Prior to September 13, 2012 and from April 1, 2013, the Veteran's PTSD is not shown to have been manifested by symptoms resulting in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 13, 2012 to April 1, 2013, the Veteran's PTSD is shown to be manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to September 13, 2012 and from April 1, 2013, a rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2013).

2.  A staged increased (to 70 percent, but no higher) rating is warranted for the PTSD from September 13, 2012 to April 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2010 statement of the case properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In January 2013, the Board remanded this matter to secure VA treatment records and for a VA examination; the RO has substantially complied with the Board's remand.  The Veteran was afforded VA examinations in April 2010 and in April 2013 (pursuant to the Board's remand).  Together, these examinations are adequate for rating purposes, as the examination reports note the history of the disability and the examiners described all findings necessary for rating the disability.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

PTSD is rated under Code 9411, and the criteria in the General Rating Formula for Mental Disorders.  Under those criteria, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

VA treatment records from August 1999 through February 2005 note no psychiatric abnormalities.  Several VA treatment records dated between February 2008 and March 2010 note the same symptoms and GAF score.  On these occasions, the Veteran reported anxiety and panic attacks; his appearance and behavior were appropriate, with normal speech, mood, affect, thought processes, thought content, insight, and judgment.  He denied suicidal or violent ideation.  The examiner assigned a GAF score of 55 in each session, and noted a low risk of self-harm, though sometimes moderate.

A September 2007 VA treatment record notes the Veteran was well groomed, cooperative, and pleasant, denied hallucinations and suicidal or violent ideation, and displayed normal speech and thought processes.  In November 2007, he reported some increased irritability, but his condition otherwise remained the same.  In a December 2007 VA session, he reported his panic attacks began about a year prior.  No other psychiatric abnormalities were noted at the time, and the examiner assigned a GAF score of 60.  

A November 2008 letter from the Veteran's VA psychiatrist states the Veteran had panic attacks, and that his psychiatric symptoms caused difficulties at home and at work; she assigned a GAF score of 55.  In a February 2009 letter, the Veteran's wife reported he suffered from nightmares and sleep disturbances.  A March 2010 VA treatment record notes the Veteran's panic attacks were infrequent.

On April 2010 VA examination, the Veteran reported a short temper and nightmares.  He indicated he worked full time with the Postal Service, lives with his family, has few friends, occasionally goes to church, and has limited recreational pursuits.  The examiner noted a March 2008 diagnosis of mild PTSD.  On mental status evaluation, he was appropriately groomed and dressed, and was cooperative.  His mood was calm with normal affect, speech, thought processes, and thought content, with good insight and judgment.  He denied delusions or hallucinations, and his (both remote and recent) was adequate.  The examiner assigned a GAF score of 56, and opined that he had mild symptoms causing mild impairment of social functioning.

A November 2010 VA psychiatric note indicates the Veteran has a long history of low morale at work, and antipathy towards his manager.  He was well groomed and dressed, and displayed a full range of affect.  On separate evaluation later that month, he reported an outburst with his supervisor at work and that his panic attacks had worsened.  No abnormalities were found on mental status evaluation.  In March 2011, the Veteran reported visual hallucinations between waking and sleeping; he was assigned a GAF score of 55.  In July 2011, he continued to deny suicidal ideation, but reported having violent ideations when upset (though he did not act on these).  He also reported visual hallucinations of spots at times.  In March 2012, he indicated he had to take off work recently due to panic attacks, and continued to have visual hallucinations of spots at times.  

A September 13, 2012 VA psychiatric note assigned a GAF score of 45, noting the Veteran had several aggressive incidents lately, and during the session displayed decreased eye contact, seemed agitated, and was rocking back and forth throughout while folding a piece of paper.  He had an angry affect, and reported punching a driver in the face on the way to his appointment.  He also reported auditory hallucinations of people crying.  The examiner noted the Veteran had limited to poor insight and impaired judgment.

On April 1, 2013 VA examination, the Veteran reported being distant from his wife, and having some irritability.  He indicated he has some close friends, maintains an "okay" relationship with his three children, and enjoys riding his motorcycle.  At the time, he was on Workman's Compensation for a knee injury but remained employed by the Postal Service, though he had mild problems at work.  The examiner opined that the Veteran had occupational and social functioning with occasional decrease in work efficiency, though generally functioning normally; the symptoms noted were anxiety, panic attacks (weekly or less often), and sleep impairment.  The examiner also opined that, although the April 2010 VA examiner assigned a GAF score of 56 (suggesting moderate symptoms), such was inconsistent with the then examiner's reports of only mild symptoms.  The April 2013 examiner also reported the Veteran was consistently noted to have mild symptoms throughout his VA treatment records, until September 2012, when his psychiatrist assigned him a GAF score of 45, indicating serious symptoms.  However, the examiner noted no current signs of serious symptoms (e.g., he had close friends, hobbies, and a job since 2007), and a GAF score in the 40s was not warranted; instead, she assigned a GAF score of 62, based on mild symptoms causing mild occupational and social impairment.

Based on review of the record and with the assistance of an explanation of the significance of certain findings by the April 2013 VA examiner, the Board finds that for the period from May 9, 2008 to September 13, 2012, the disability picture presented by the Veteran's PTSD is one best characterized as manifested by mild symptoms, including anxiety, sleep impairment, nightmares, and infrequent panic attacks, which resulted in mild impairment of social and occupational functioning.  The Board notes the assignment of GAF scores in the 50s during this period (suggesting moderate as opposed to mild symptoms); however, these scores are not supported by symptoms found and resulting impairment noted.  The Board finds the April 2013 examiner's opinion regarding the consistent notation of mild symptoms particularly probative.  As the only medical opinion reconciling the discrepancies between GAF scores assigned and contemporaneous notations of supporting symptoms, the Board finds it persuasive.  There is nothing in the evidence suggesting, nor does the Veteran specifically allege, that he has had occupational and social impairment with reduced reliability and productivity.  Similarly, the evidence also does not show the Veteran displayed the symptoms associated with such impairment; his affect, speech, memory, and judgment were normal throughout this period, and his panic attacks were noted to be "infrequent," with no evidence or allegation that they occurred more than once a week.  He never reported difficulty understanding complex commands, and though he has reported some difficulty at work and at home, he still maintained relationships with his family and friends, and continued to be employed full time.

The Board finds that, based on the record, a staged increased rating is warranted for the PTSD.  As shown beginning with the September 13, 2012 date of a psychiatric treatment note, there was a period of exacerbated symptoms as reflected by a GAF score of 45 (suggesting serious symptoms and impairment), and that score was supported by notations of more severe symptoms (e.g., poor insight, impaired judgment, and most notably, auditory hallucinations); the Board finds that a higher rating of 70 percent is warranted from that date.  

Findings on April 1, 2013 VA examination reflect that the Veteran's period of exacerbated symptoms had resolved, and that his PTSD had returned to its previous mild state.  ON that examination, the Veteran no longer reported hallucinations and all symptoms found were again mild.  Furthermore, the examiner found the Veteran's symptoms caused only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds that as of April 1, 2013, the Veteran's psychiatric symptoms do not appear to have significantly affected his social or occupational functioning, as he reported having close friends, enjoying recreational pursuits, maintaining relationships with his family, and being employed full time since 2007.  These reports and symptoms support the GAF score of 62 assigned, indicating mild symptoms and impairment.  Accordingly, the Board finds that no more than a 30 percent rating is warranted from April 1, 2013.  Notably, there is nothing in the April 1, 2013 examination report to suggest reduced reliability and productivity, or any of the above noted symptoms associated with a 50 percent rating.  The only symptoms found were anxiety, panic attacks (weekly or less often), and sleep impairment; such symptoms are encompassed by a 30 percent rating. In summary, the Board finds that the evidence reasonably shows the Veteran had a period of acute exacerbation of PTSD from September 13, 2012 to April 1, 2013 warranting a higher rating of 70 percent.  For the remainder of the appeal period, the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.
	
The Board has also considered whether referral for extraschedular consideration is indicated.  There is no evidence or allegation suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that the schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Marked interference with employment is not shown, nor has the Veteran been hospitalized for the PTSD.  Consequently, referral for extraschedular consideration is not warranted.  Finally, the Veteran is employed in regular gainful employment with the Postal Service.  The matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A staged increased (to70 percent, but no higher) rating is granted for the Veteran's PTSD for the period from September 13, 2012 to April 1, 2013, subject to the regulations governing payment of monetary awards; rating for PTSD in excess of 30 percent prior to September 13, 2012 and from April 1, 2013 are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


